















PHILLIPS EDISON GROCERY CENTER REIT I, INC.
AMENDED & RESTATED 2010 LONG-TERM INCENTIVE PLAN





--------------------------------------------------------------------------------





 
 
Page
ARTICLE 1 PURPOSE
1


1.1


General
1


ARTICLE 2 DEFINITIONS
1


2.1


Definitions
1


ARTICLE 3 EFFECTIVE TERM OF PLAN
6


3.1


Effective Date
6


3.2


Termination of Plan
7


ARTICLE 4 ADMINISTRATION
7


4.1


Committee
7


4.2


Action and Interpretations By the Committee
7


4.3


Authority of Committee
7


4.4


Award Certificates
9


ARTICLE 5 SHARES SUBJECT TO THE PLAN
9


5.1


Number of Shares
9


5.2


Share Counting
9


5.3


Stock Distributed
10


ARTICLE 6 ELIGIBILITY
10


6.1


General
10


ARTICLE 7 STOCK OPTIONS
10


7.1


General
10


7.2


Incentive Stock Options
10


ARTICLE 8 STOCK APPRECIATION RIGHTS
12


8.1


Grant of Stock Appreciation Rights
12


ARTICLE 9 PERFORMANCE AWARDS
12


9.1


Grant of Performance Awards
12


9.2


Performance Goals
12


9.3


Right to Payment
12


9.4


Other Terms
13


ARTICLE 10 RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS
13


10.1


Grant of Restricted Stock and Restricted Stock Units
13


10.2


Issuance and Restrictions
13


10.3


Forfeiture
13


10.4


Delivery of Restricted Stock
14


ARTICLE 11 DEFERRED STOCK UNITS
14


11.1


Grant of Deferred Stock Units
14


ARTICLE 12 DIVIDEND EQUIVALENTS
14


12.1


Grant of Dividend Equivalents
14


ARTICLE 13 OP UNITS AND PHANTOM UNITS
14


13.1


Grant of OP Units
14


13.2


Phantom Units
15


ARTICLE 14 STOCK OR OTHER STOCK-BASED AWARDS
15


14.1


Grant of Stock or Other Stock-Based Awards
15


ARTICLE 15 PROVISIONS APPLICABLE TO AWARDS
15


15.1


Stand-Alone and Tandem Awards
15


15.2


Term of Award
15


15.3


Form of Payment for Awards
16


15.4


Limits on Transfer
16


15.5


Beneficiaries
16


15.6


Stock Certificates
16







US-DOCS\92714049.4

--------------------------------------------------------------------------------





15.7


Acceleration Upon Death or Disability
16


15.8


Treatment Upon a Change in Control
17


15.9


Acceleration for Any Reason
18


15.10


Termination of Employment
18


15.11


Forfeiture Events
18


15.12


Substitute Awards
19


ARTICLE 16 CHANGES IN CAPITAL STRUCTURE
19


16.1


Mandatory Adjustments
19


16.2


Discretionary Adjustments
19


16.3


General
20


ARTICLE 17 AMENDMENT, MODIFICATION AND TERMINATION
20


17.1


Amendment, Modification and Termination
20


17.2


Awards Previously Granted
20


ARTICLE 18 GENERAL PROVISIONS
21


18.1


No Rights to Awards; Non-Uniform Determinations
21


18.2


No Shareholder Rights
21


18.3


Withholding
21


18.4


No Right to Continued Service
21


18.5


Unfunded Status of Awards
21


18.6


Relationship to Other Benefits
22


18.7


Expenses
22


18.8


Titles and Headings
22


18.9


Gender and Number
22


18.10


Fractional Shares
22


18.11


Government and Other Regulations
22


18.12


Governing Law
23


18.13


Additional Provisions
23


18.14


No Limitations on Rights of Company
23


18.15


Indemnification
23


18.16


Special Provisions Related to Section 409A of the Code
23







US-DOCS\92714049.4

--------------------------------------------------------------------------------









PHILLIPS EDISON GROCERY CENTER REIT I, INC.
AMENDED & RESTATED 2010 LONG-TERM INCENTIVE PLAN
ARTICLE 1
PURPOSE
1.1    General. The purpose of the Phillips Edison Grocery Center REIT I, Inc.
Amended & Restated 2010 Long-Term Incentive Plan (the “Plan”) is to promote the
success, and enhance the value, of Phillips Edison Grocery Center REIT I, Inc.
(the “Company”) and Phillips Edison Grocery Center Operating Partnership I, L.P.
(the “Partnership”) by linking the personal interests of employees, officers and
consultants of the Company or any Affiliate (as defined below) to those of
Company stockholders and by providing such persons with an incentive for
outstanding performance. The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
employees, officers and consultants upon whose judgment, interest, and special
effort the successful conduct of the Company’s operation is largely dependent.
Accordingly, the Plan permits the grant of incentive awards from time to time to
selected employees, officers and consultants of the Company and its Affiliates.
ARTICLE 2
DEFINITIONS
2.1    Definitions. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1, unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:
(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.
(b)“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award, Other Stock-Based Award, Performance-Based Cash
Awards, OP Unit, Phantom Unit, or any other right or interest relating to Stock,
OP Units or cash, granted to a Participant under the Plan.
(c)“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Awards or series of Awards under the Plan.
(d)“Board” means the Board of Directors of the Company.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(e)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar agreement
or plan, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement or plan in which such term is defined, and unless otherwise defined in
the applicable Award Certificate, “Cause” shall mean any of the following acts
by the Participant, as determined by the Committee or the Board: (i) the willful
and continued failure of the Participant to perform his or her required duties
as an officer or employee of the Company or any Affiliate, (ii) any action by
the Participant that involves willful misfeasance or gross negligence, (iii) the
requirement of or direction by a federal or state regulatory agency that has
jurisdiction over the Company or any Affiliate to terminate the employment of
the Participant, (iv) the conviction of the Participant of the commission of any
criminal offense that involves dishonesty or breach of trust, or (v) any
intentional breach by the Participant of a material term, condition or covenant
of any agreement between the Participant and the Company or any Affiliate.
(f)“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:
(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company or an Affiliate or a Company employee
benefit plan, including any trustee of such plan acting as trustee, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of director;
or
(ii)a merger, reverse merger or other business combination or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation other than an Affiliate of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger, reverse merger, business combination
or consolidation; or
(iii)the Incumbent Directors cease for any reason to be a majority of the
members of the Board; or
(iv)a person (or group), other than an Affiliate, acquires (or has acquired,
during a 12 month period), assets that have a total gross fair market value of
fifty percent (50%) or more of the total gross fair market value of all assets
of the Company immediately prior to such acquisition.
Notwithstanding the foregoing, any transaction involving Phillips Edison Grocery
Center REIT II, Inc., or Phillips Edison Grocery Center REIT III, Inc., or any
vehicle managed or sponsored by the Company or any of its Subsidiaries will not
be a Change in Control.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(g)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.
(h)“Committee” means the committee of the Board described in Article 4.
(i)“Company” means Phillips Edison - ARC Shopping Center REIT Inc., a Maryland
corporation, or any successor corporation.
(j)“Continuous Status as a Participant” means the absence of any interruption or
termination of service as an employee, officer or consultant of the Company or
any Affiliate, as applicable; provided, however, that for purposes of an
Incentive Stock Option, or a Stock Appreciation Right issued in tandem with an
Incentive Stock Option, “Continuous Status as a Participant” means the absence
of any interruption or termination of service as an employee of the Company or
any Parent or Subsidiary, as applicable, pursuant to applicable tax regulations.
Continuous Status as a Participant shall continue to the extent provided in a
written severance or employment agreement during any period for which severance
compensation payments are made to an employee, officer or consultant and shall
not be considered interrupted in the case of any short-term disability or leave
of absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the 91st day of such
leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.
(k)“Deferred Stock Unit” means a right granted to a Participant under Article
11.
(l)“Disability” or “Disabled” has the same meaning assigned such term in the
employment, severance or similar agreement or plan, if any, between such
Participant and the Company or an Affiliate provided however that if there is no
such employment, severance or similar agreement or plan in which such term is
defined, then such term has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate, for the
Participant, whether or not such Participant actually receives disability
benefits under such plan or policy. If no long-term disability plan or policy
was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, or a Stock Appreciation Right
issued in tandem with an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant is Disabled will be made by the
Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.
(m)“Dividend Equivalent” means a right granted to a Participant under Article
12.
(n)“Effective Date” has the meaning assigned such term in Section 3.1.
(o)“Eligible Participant” means an employee, officer or consultant of the
Company or any Affiliate.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(p)“Fair Market Value”, on any date, means (i) if the Stock is listed on a
national securities exchange or is traded on a national market system, the
closing sales price on such exchange or over such system on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a national securities exchange or traded on a national market
system, the mean between the bid and offered prices as quoted by NASDAQ for such
date, provided that if it is determined that the fair market value is not
properly reflected by such NASDAQ quotations or bid and offered prices for the
Shares are not quoted by NASDAQ, Fair Market Value will be determined by such
other method as the Committee determines in good faith to be reasonable.
(q)“Full Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock.
(r)“Good Reason” (or similar term) has the meaning assigned such term in the
Award Certificate or agreement referred to in Section 15.8(b).
(s)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.
(t)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.
(u)“Incumbent Director” means each member of the Board on October 4, 2017
together with any director(s) elected or appointed after October 4, 2017 whose
election or nomination for election to the Board was approved by a vote of at
least a majority (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) of the directors then still in office who
either were directors on October 4, 2017 or whose election or nomination for
election was previously so approved. No individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board will be an Incumbent Director.
(v)“Independent Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.
(w)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.
(x)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(y)“OP Unit” means the operating partnership unit of the Partnership that is
granted pursuant to Section 13.1 hereof and is intended to constitute a “profits
interest” within the meaning of the Code.
(z)“Other Stock-Based Award” means a right, granted to a Participant under
Article 14, that relates to or is valued by reference to Stock, OP Units or
other Awards relating to Stock or OP Units, including the right to receive cash
based on the value of Stock and/or OP Units.
(aa)“Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall mean a “parent corporation”
within the meaning set forth in Section 424(e) of the Code.
(ab)“Participant” means a person who, as an employee, officer or consultant of
the Company or any Affiliate, has been granted an Award under the Plan; provided
that in the case of the death of a Participant, the term “Participant” refers to
a beneficiary designated pursuant to Section 15.5 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.
(ac)“Partnership” means Phillips Edison Grocery Center Operating Partnership I,
L.P.
(ad)“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of Phillips Edison Grocery Center Operating Partnership I,
L.P.
(ae)“Performance Award” means Performance Shares or Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.
(af)“Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.
(ag)“Performance Share” means any right granted to a Participant under Article 9
to a unit to be valued by reference to a designated number of Shares to be paid
upon achievement of such performance goals as the Committee establishes with
regard to such Performance Share.
(ah)“Performance Unit” means a right granted to a Participant under Article 9 to
a unit valued by reference to a designated amount of cash or property other than
Shares to be paid to the Participant upon achievement of such performance goals
as the Committee establishes with regard to such Performance Unit.
(ai)“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.
(aj)“Phantom Unit” means the right to receive a payment in cash equal to the
value of a Share of OP Unit.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(ak)“Plan” means the Phillips Edison - ARC Shopping Center REIT Inc. Amended &
Restated 2010 Long-Term Incentive Plan, as amended from time to time.
(al)“Public Offering” shall occur on the closing date of a firm commitment
underwritten public offering of any class or series of the Company’s equity
securities pursuant to a registration statement filed by the Company under the
1933 Act.
(am)“Severance Plan” means the Phillips Edison Grocery Center REIT I, Inc.
Executive Severance and Change in Control Plan and a Participant’s participation
agreement thereunder.
(an)“Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.
(ao)“Restricted Stock Unit Award” means the right granted to a Participant under
Article 10 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.
(ap)“Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 16.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 16.1.
(aq)“Stock” means the $.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
16.
(ar)“Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.
(as)“Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall mean a “subsidiary corporation” within the meaning set forth in Section
424(f) of the Code.
(at)“1933 Act” means the Securities Act of 1933, as amended from time to time.
(au)“1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.
ARTICLE 3
EFFECTIVE TERM OF PLAN
3.1    Effective Date. The Plan shall be effective as of the date it is approved
by the stockholders of the Company (the “Effective Date”).




US-DOCS\92714049.4

--------------------------------------------------------------------------------





3.2    Termination of Plan. The Plan shall terminate on the tenth anniversary of
the Effective Date unless earlier terminated as provided herein. The termination
of the Plan on such date shall not affect the validity of any Award outstanding
on the date of termination.
ARTICLE 4
ADMINISTRATION
4.1    Committee. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and that any such members of the Committee
who do not so qualify shall abstain from participating in any decision to make
or administer Awards that are made to Eligible Participants who at the time of
consideration for such Award are persons subject to the short-swing profit rules
of Section 16 of the 1934 Act. However, the mere fact that a Committee member
shall fail to qualify under the foregoing requirement or shall fail to abstain
from such action shall not invalidate any Award made by the Committee which
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time in
the discretion of, the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.
4.2    Action and Interpretations By the Committee. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
4.3    Authority of Committee. Except as provided below, the Committee has the
exclusive power, authority and discretion to:
(a)Grant Awards;
(b)Designate Participants;
(c)Determine the type or types of Awards to be granted to each Participant;




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(d)Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;
(e)Determine the terms and conditions of any Award, not inconsistent with the
provisions of the Plan, granted under the Plan, including but not limited to,
the exercise price, grant price, or purchase price, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines;
(f)Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;
(g)Prescribe the form of each Award Certificate, which need not be identical for
each Participant;
(h)Decide all other matters that must be determined in connection with an Award;
(i)Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;
(j)Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
(k)Amend the Plan or any Award Certificate as provided herein; and
(l)Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.
Notwithstanding the foregoing, grants of Awards hereunder shall not be made to
Independent Directors in their capacity as such, it being the intention that
grants to Independent Directors shall be made only in accordance with the terms,
conditions and parameters of a separate plan, program or policy for the
compensation of Independent Directors as in effect from time to time.
Notwithstanding the above, the Board or the Committee may, by resolution,
expressly delegate to a special committee, consisting of one or more directors
who are also officers of the Company, the authority, within specified
parameters, to (i) designate officers, employees and/or consultants of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be granted to any such
Participants; provided that a limit on the total number or dollar value of
Awards to be granted to any such Participants shall be approved in advance by
the Board or the Committee and provided further that such delegation of duties
and responsibilities to such special committee may not be made with respect to
the grant of Awards to Eligible Participants who are subject to Section 16(a) of
the 1934 Act at the Grant Date. The acts of such delegates shall be treated
hereunder as acts of the Board and such




US-DOCS\92714049.4

--------------------------------------------------------------------------------





delegates shall report regularly to the Board and the Committee regarding the
delegated duties and responsibilities and any Awards so granted.
4.4    Award Certificates. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
5.1    Number of Shares. Subject to adjustment as provided in Sections 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 9,000,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 9,000,000. The maximum number of Shares that may be
issued (i) upon the exercise or grant of an Award granted under the Plan and
(ii) pursuant to the Company’s 2010 Independent Director Stock Plan, shall not
exceed in the aggregate (including both plans) an amount equal to 5% of the
outstanding Shares on the Grant Date. Each OP Unit issued pursuant to an Award
shall count as one Share for purposes of calculating the aggregate number of
Shares available for issuance under the Plan as set forth in this Section 5.1.
5.2    Share Counting.
(a)To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued Shares from such Award will again be
available for issuance pursuant to Awards granted under the Plan.
(b)Shares subject to Awards settled in cash will again be available for issuance
pursuant to Awards granted under the Plan.
(c)Shares withheld from an Award to satisfy maximum tax withholding requirements
will again be available for issuance pursuant to Awards granted under the Plan,
but Shares delivered by a Participant (by either actual delivery or attestation)
to satisfy tax withholding requirements shall not be added back to the number of
Shares available for issuance under the Plan.
(d)If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the net number of
Shares actually issued by the Company shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.
(e)To the extent that the full number of Shares subject to an Award is not
issued for any reason, only the number of Shares issued and delivered shall be
considered for purposes of determining the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan. Nothing in this
subsection shall imply that any particular type of cashless exercise of an
Option is permitted under the Plan, that decision being reserved to the
Committee or other provisions of the Plan.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





5.3    Stock Distributed. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
ARTICLE 6
ELIGIBILITY
6.1    General. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may be granted to only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary which constitute a “parent
corporation” or a “subsidiary corporation” as defined in Section 424(e) and (f)
of the Code, respectively.
ARTICLE 7
STOCK OPTIONS
7.1    General. The Committee is authorized to grant Options to Participants
subject to terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall establish, including the following:
(a)Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option shall not be less than the Fair Market Value as of the Grant Date.
(b)Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Except under certain circumstances contemplated by
Section 15.8 or 15.9 or as may be set forth in an Award Certificate with respect
to death or Disability of a Participant, Options will not be exercisable before
the expiration of one year from the Grant Date.
(c)Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least such period of time, if any, as necessary to avoid the
recognition of an expense under generally accepted accounting principles as a
result of the exercise of the Option.
(d)Exercise Term. In no event may any Option be exercisable for more than ten
years from the Grant Date.
7.2    Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:
(a)Exercise Price. The exercise price of an Incentive Stock Option shall not be
less than the Fair Market Value as of the Grant Date.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(b)Lapse of Option. Subject to any earlier termination provision contained in
the Award Certificate, an Incentive Stock Option shall lapse upon the earliest
of the following circumstances:
(1)    The expiration date set forth in the Award Certificate.
(2)     The tenth anniversary of the Grant Date.
(3)    Three months after termination of the Participant’s Continuous Status as
a Participant for any reason other than the Participant’s Disability or death.
(4)    One year after the termination of the Participant’s Continuous Status as
a Participant by reason of the Participant’s Disability.
(5)    Two years after the Participant’s death if the Participant dies while
employed or during the three-month period described in paragraph (3) or during
the one-year period described in paragraph (4) and before the Option otherwise
lapses.
Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 15, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 15.5.
(c)Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.
(d)Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.
(e)Expiration of Authority to Grant Incentive Stock Options. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date of the Plan, or the termination of
the Plan, if earlier.
(f)Right to Exercise. During a Participant’s lifetime, an Incentive Stock Option
may be exercised only by the Participant or, in the case of the Participant’s
Disability, by the Participant’s guardian or legal representative.
(g)Eligible Grantees. The Committee may not grant an Incentive Stock Option to a
person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary which constitute a “parent corporation” or a “subsidiary corporation”
as defined in Section 424(e) and (f) of the Code, respectively.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





ARTICLE 8
STOCK APPRECIATION RIGHTS
8.1    Grant of Stock Appreciation Rights. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:
(a)Right to Payment. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
(1)    The Fair Market Value of one Share on the date of exercise; over
(2)    The base price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.
(b)Other Terms. All awards of Stock Appreciation Rights shall be evidenced by an
Award Certificate. The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Certificate.
ARTICLE 9
PERFORMANCE AWARDS
9.1    Grant of Performance Awards. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant and to designate the provisions
of such Performance Awards as provided in Section 4.3. All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Awards are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.
9.2    Performance Goals. The Committee may establish performance goals for
Performance Awards which may be based on any performance criteria selected by
the Committee. Such performance criteria may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of the Participant, an Affiliate or a division, region, department or function
within the Company or an Affiliate. The length of a performance period shall be
determined by the Committee; provided, however, that a performance period shall
not be shorter than 12 months.
9.3    Right to Payment. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value, which
may be settled in cash or other property, including Shares, variable under
conditions specified in the Award, if the performance goals in the Award are
achieved and the other terms and conditions thereof are satisfied. The grant of
a Performance-Based Cash Award to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash variable
under conditions specified in the Award, if the performance goals in the Award
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the value of the Performance Awards that will
be paid to the Participant.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





9.4    Other Terms. Performance Awards may be payable in cash, Stock or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate. For purposes of determining
the number of Shares to be used in payment of a Performance Award denominated in
cash but payable in whole or in part in Shares or Restricted Stock, the number
of Shares to be so paid will be determined by dividing the cash value of the
Award to be so paid by the Fair Market Value of a Share on the date of
determination by the Committee of the amount of the payment under the Award, or,
if the Committee so directs, the date immediately preceding the date the Award
is paid.
ARTICLE 10
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS
10.1    Grant of Restricted Stock and Restricted Stock Units. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee. An Award of Restricted Stock or Restricted Stock
Units shall be evidenced by an Award Certificate setting forth the terms,
conditions, and restrictions applicable to the Award.
10.2    Issuance and Restrictions. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock or dividend equivalents on the Restricted Stock Units) covering
a period of time specified by the Committee (the “Restriction Period”). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate or any
special Plan document governing an Award, the Participant shall have all of the
rights of a stockholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units.
10.3    Forfeiture. Except for certain limited situations (including the death
or Disability of the Participant or a Change in Control referred to in Section
15.8), Restricted Stock Awards and Restricted Stock Unit Awards subject solely
to continued employment restrictions shall have a Restriction Period of not less
than three years from the Grant Date (but permitting pro-rata vesting over such
time). Except as otherwise determined by the Committee at the time of the grant
of the Award or thereafter, immediately after termination of Continuous Status
as a Participant during the applicable restriction period or upon failure to
satisfy a performance goal during the applicable restriction period, Restricted
Stock or Restricted Stock Units that are at that time subject to restrictions
shall be forfeited.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





10.4    Delivery of Restricted Stock. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.
ARTICLE 11
DEFERRED STOCK UNITS
11.1    Grant of Deferred Stock Units. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections. An Award of Deferred
Stock Units shall be evidenced by an Award Certificate setting forth the terms
and conditions applicable to the Award.
ARTICLE 12
DIVIDEND EQUIVALENTS
12.1    Grant of Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to Participants, in connection with other Awards or on a
freestanding basis, subject to such terms and conditions as may be selected by
the Committee. Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares subject to any Award, as determined by the Committee. The Committee may
provide that Dividend Equivalents be paid or distributed when accrued or be
deemed to have been reinvested in additional Shares or units equivalent to
Shares, or otherwise reinvested.
ARTICLE 13
OP Units and Phantom Units
13.1    Grant of OP Units. The Committee is authorized to grant OP Units in such
amount and subject to such terms and conditions as may be determined by the
Committee; provided, that OP Units may only be issued to a Participant for the
performance of services to or for the benefit of the Partnership (a) in the
Participant’s capacity as a partner of the Partnership, (b) in anticipation of
the Participant becoming a partner of the Partnership, or (c) as otherwise
determined by the Committee, provided that the OP Units are intended to
constitute “profits interests” within the meaning of the Code, including, to the
extent applicable, Revenue Procedure 93-27, 1993-2 C.B. 343 and Revenue
Procedure 2001-43, 2001-2 C.B. 191. The Committee shall specify the conditions
and dates upon which the OP Units will vest and become nonforfeitable. OP Units
will be subject to the terms and conditions of the Partnership Agreement and
such other restrictions, including restrictions on transferability, as the
Committee may impose. These restrictions may lapse separately or in combination
at such times, pursuant to such circumstances, in such installments, or
otherwise, as the Committee determines at the time of the grant of the Award or
thereafter.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





13.2    Phantom Units. The Committee shall specify the conditions and dates upon
which the Phantom Units will be earned and/or payable, whether or not the
Phantom Units will have Dividend Equivalents and such other restrictions as the
Committee may impose at the time of the grant of the Phantom Unit.
ARTICLE 14
STOCK OR OTHER STOCK-BASED AWARDS
14.1    Grant of Stock or Other Stock-Based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, OP Units, cash or other property, as
deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation Shares or OP Units awarded purely as a “bonus” and
not subject to any restrictions or conditions, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares or OP Units,
and Awards valued by reference to book value of Shares or OP Units or the value
of securities of or the performance of specified Parents or Affiliates (“Other
Stock-Based Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement of other Awards granted under the Plan. The
Committee shall determine the terms and conditions of such Other Stock-Based
Awards. Except for certain limited situations (including the death or Disability
of the Participant or a Change in Control referred to in Section 15.8), Other
Stock-Based Awards subject solely to continued employment restrictions shall be
subject to restrictions imposed by the Committee for a period of not less than
three years from the Grant Date (but permitting pro-rata vesting over such
time); provided that such restrictions shall not be applicable to any substitute
awards granted under Section 15.12, grants of Other Stock-Based Awards in
payment of Performance Awards pursuant to Article 9, grants of Other Stock-Based
Awards granted in lieu of cash or other compensation, or grants of Other
Stock-Based Awards on a deferred basis.
ARTICLE 15
PROVISIONS APPLICABLE TO AWARDS
15.1    Stand-Alone and Tandem Awards. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 17.2,
awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
15.2    Term of Award. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(d) applies, five years from its Grant Date).




US-DOCS\92714049.4

--------------------------------------------------------------------------------





15.3    Form of Payment for Awards. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, OP Units, other Awards, or other property, or any
combination, and may be made in a single payment or transfer or in installments,
in each case determined in accordance with rules adopted by, and at the
discretion of, the Committee.
15.4    Limits on Transfer. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including without limitation, state or federal tax or securities laws
applicable to transferable Awards.
15.5    Beneficiaries. Notwithstanding Section 15.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.
15.6    Stock Certificates. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.
15.7    Acceleration Upon Death or Disability. Except as otherwise provided in
the Award Certificate, the Severance Plan, or any special Plan document
governing an Award, upon the Participant’s death or Disability during his or her
Continuous Status as a Participant, (i) all of such Participant’s outstanding
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully exercisable, (ii) all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under all of such Participant’s outstanding
performance-based Awards shall be deemed to have been fully earned as of the
date of termination based upon (A) an assumed achievement of all relevant
performance goals at the “target” level if the date of termination occurs during
the first half of the applicable performance period, or (B) the actual level of
achievement of all relevant performance goals against target, if the date of
termination occurs during the second half of the applicable performance period,
and, in either




US-DOCS\92714049.4

--------------------------------------------------------------------------------





such case, there shall be a prorata payout to the Participant or his or her
estate within thirty (30) days following the date of termination (unless a later
date is required by Section 18.16 hereof) based upon the length of time within
the performance period that has elapsed prior to the date of termination. Any
Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(c), the excess Options shall be deemed to be Nonstatutory
Stock Options.
15.8    Treatment Upon a Change in Control. The provisions of this Section 15.8
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate, Severance Plan or as otherwise specifically provided in any
special Plan document or separate agreement with a Participant governing an
Award.
(a)Awards not Assumed or Substituted by Surviving Corporation. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Corporation or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target, if the Change in Control occurs
during the second half of the applicable performance period, and, in either such
case, there shall be prorata payout to Participants within thirty (30) days
following the Change in Control (unless a later date is required by Section
18.16 hereof) based upon the length of time within the performance period that
has elapsed prior to the Change in Control. Any Awards shall thereafter continue
or lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(c), the excess Options
shall be deemed to be Nonstatutory Stock Options.
(b)Awards Assumed or Substituted by Surviving Corporation. With respect to
Awards assumed by the Surviving Corporation or otherwise equitably converted or
substituted in connection with a Change in Control: if within two years after
the effective date of the Change in Control, a Participant’s employment is
terminated without Cause or the Participant resigns for Good Reason, then (i)
all of that Participant’s outstanding Options, SARs and other Awards in the
nature of rights that may be exercised shall become fully exercisable, (ii) all
time-based vesting restrictions on the his or her outstanding Awards shall
lapse, and (iii) the target payout opportunities attainable under all
outstanding of that Participant’s performance-based Awards shall be deemed to
have been fully earned as of the date of termination based upon (A) an assumed
achievement of all relevant performance goals at the “target” level if the date
of termination occurs during the first half of the applicable performance
period, or (B) the actual level of achievement of all relevant performance goals
against target, if the date of termination occurs during the second half of the
applicable performance period, and, in either such case, there shall be prorata
payout to such Participant within thirty (30) days following the date of
termination of employment (unless a later date is required by Section 18.16
hereof) based upon the length of time within the performance period that has
elapsed prior to the date of termination of employment. With regard to each
Award, a Participant shall not be considered to have resigned for Good Reason
unless either (i) the Award Certificate includes such provision or (ii) the
Participant is party to an employment, severance or similar agreement with the




US-DOCS\92714049.4

--------------------------------------------------------------------------------





Company or an Affiliate that includes provisions in which the Participant is
permitted to resign for Good Reason. Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Section 7.2(c), the excess Options
shall be deemed to be Nonstatutory Stock Options.
15.9    Acceleration for Any Reason. Regardless of whether an event has occurred
as described in Section 15.7 or 15.8 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare. The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 15.9. Notwithstanding
anything in the Plan, including this Section 15.9, the Committee may not
accelerate the payment of any Award if such acceleration would violate Section
409A(a)(3) of the Code.
15.10    Termination of Employment. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the Company to an Affiliate,
transfers from an Affiliate to the Company, or transfers from one Affiliate to
another Affiliate, or (ii) in the discretion of the Committee as specified at or
prior to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate. To the extent that
this provision causes Incentive Stock Options to extend beyond three months from
the date a Participant is deemed to be an employee of the Company or a Parent or
Subsidiary which constitute a “parent corporation” or a “subsidiary corporation”
for purposes of Sections 424(e) and 424(f) of the Code, respectively, the
Options held by such Participant shall be deemed to be Nonstatutory Stock
Options.
15.11    Forfeiture Events. The Committee may specify in an Award Certificate
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for Cause, violation of
material Company or Affiliate policies, breach of non-competition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





15.12    Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute Awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.
ARTICLE 16
CHANGES IN CAPITAL STRUCTURE
16.1    Mandatory Adjustments. In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares and OP Units that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares or
OP Units subject to outstanding Awards; (iii) adjustment of the exercise price
of outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Section
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 shall automatically be adjusted
proportionately, and the Shares and OP Units then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.
16.2    Discretionary Adjustments. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 16.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock or OP Unit, as of a specified date associated with the
transaction, over the exercise price of the Award, (v) that performance targets
and performance periods for Performance Awards will be modified or (vi) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





16.3    General. Any discretionary adjustments made pursuant to this Article 16
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 16 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.
ARTICLE 17
AMENDMENT, MODIFICATION AND TERMINATION
17.1    Amendment, Modification and Termination. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares or OP Units available under the Plan, (ii) expand
the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
stockholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable to (i) permit Awards made hereunder
to be exempt from liability under Section 16(b) of the 1934 Act, (ii) to comply
with the listing or other requirements of an exchange, or (iii) to satisfy any
other tax, securities or other applicable laws, policies or regulations.
17.2    Awards Previously Granted. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:
(a)Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award;
(b)The original term of an Option may not be extended without the prior approval
of the stockholders of the Company;
(c)Except as otherwise provided in Article 16, the Committee shall not be
permitted to (i) lower the exercise price per Share of an Option after it is
granted, (b) cancel an Option when the exercise price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for another Award, or (c) take
any other action with respect to an Option that may be treated as a repricing
under the rules and regulations of an exchange, without the prior approval of
the stockholders of the Company; and
(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





ARTICLE 18
GENERAL PROVISIONS
18.1    No Rights to Awards; Non-Uniform Determinations. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).
18.2    No Shareholder Rights. No Award gives a Participant any of the rights of
a stockholder of the Company or a member of the Partnership unless and until
Shares and OP Units are in fact issued to such person in connection with such
Award.
18.3    Withholding. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan or any Award. If Shares or OP Units are
surrendered to the Company to satisfy withholding obligations in excess of the
maximum withholding obligation, such Shares or OP Units must have been held by
the Participant as fully vested for such period of time, if any, as necessary to
avoid the recognition of an expense under generally accepted accounting
principles. The Company shall have the authority to require a Participant to
remit cash to the Company in lieu of the surrender of Shares or OP Units for tax
withholding obligations if the surrender of Shares or OP Units in satisfaction
of such withholding obligations would result in the Company’s recognition of
expense under generally accepted accounting principles. With respect to
withholding required upon any taxable event under the Plan, the Committee may,
at the time the Award is granted or thereafter, require or permit that any such
withholding requirement be satisfied, in whole or in part, by withholding from
the Award Shares or OP Units having a Fair Market Value on the date of
withholding equal to the maximum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income, all in accordance with such procedures as the
Committee establishes.
18.4    No Right to Continued Service. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer or consultant of the Company or any Affiliate, whether for
the duration of a Participant’s Award or otherwise.
18.5    Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to the Employment Retirement Income Security Act of 1974,
as amended.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





18.6    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.
18.7    Expenses. The expenses of administering the Plan shall be borne by the
Company and, if applicable, its Affiliates. The allocation of expenses among the
Company and its Affiliates shall be as agreed to by the Company and the
applicable Affiliates.
18.8    Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
18.9    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
18.10    Fractional Shares. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.
18.11    Government and Other Regulations.
(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares or OP Units pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares or OP Units, unless such offer and sale is made (i) pursuant to an
effective registration statement under the 1933 Act, which is current and
includes the Shares or OP Units to be sold, or (ii) pursuant to an appropriate
exemption from the registration requirement of the 1933 Act, such as that set
forth in Rule 144 promulgated under the 1933 Act.
(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares or
OP Units covered by an Award upon any exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares or OP
Units thereunder, no Shares or OP Units may be purchased, delivered or received
pursuant to such Award unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Committee. Any Participant receiving or
purchasing Shares or OP Units pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares or OP Units under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





18.12    Governing Law. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.
18.13    Additional Provisions. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.
18.14    No Limitations on Rights of Company. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares or OP Units to a Participant in accordance
with the terms of an Award granted to such Participant and specified by the
Committee pursuant to the provisions of the Plan.
18.15    Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
18.16    Special Provisions Related to Section 409A of the Code.
(a)General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.




US-DOCS\92714049.4

--------------------------------------------------------------------------------





(b)Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A of the Code. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.
(c)Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.
(d)Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i)the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”), and
(ii)the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.




US-DOCS\92714049.4

--------------------------------------------------------------------------------







(e)Grants to Employees of Affiliates. Eligible Participants who are service
providers to an Affiliate may be granted Options or SARs under this Plan only if
the Company qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under Section
409A of the Code.
(f)Fair Market Value of Unlisted Stock. If the Stock is not listed on a
securities exchange, the Fair Market Value of the Stock as of any given date
shall, for purposes of the Plan and any Award, be determined by such method as
the Committee determines in good faith to be reasonable and in compliance with
Section 409A of the Code.
(g)Design Limits on Options and SARs. Notwithstanding anything in this Plan or
any Award Certificate, no Option or SAR granted under this Plan shall (i)
provide for Dividend Equivalents or (ii) have any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the Option or SAR.
(h)Timing of Distribution of Dividend Equivalents. Unless otherwise provided in
the applicable Award Certificate, any Dividend Equivalents granted with respect
to an Award hereunder will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to shareholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.
The foregoing is hereby acknowledged as being the Phillips Edison Grocery Center
REIT I, Inc. Amended & Restated 2010 Long-Term Incentive Plan as adopted by the
Board on November 8, 2017.
PHILLIPS EDISON GROCERY CENTER REIT I, INC.


By: /s/ Jeffrey S. Edison
Jeffrey S. Edison, Chief Executive Officer












US-DOCS\92714049.4